DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Para. [0040] states the return guide 156 is shown in Fig. 6B, but it is not shown there.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “second plurality of turning arms” in line 6.  There is insufficient antecedent basis for “turning arms” in the claim.
Claim 2 recites the limitation “the first and second groups" in the second line. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: “a control system configured to selectively control the first and second groups of turning arms to turn boards in an alternating manner.” The specification does not directly identify a control system that controls turning arms. It does discuss the control system of the overall board turning system, but does not directly identify that system exerting control over the turning arms. In addition, the specification does not support “turn boards in an alternating manner”. Accordingly, this claim is indefinite.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.  Claims 3 and 4 are rejected here because there is no understanding as to what is included in the language, “as described herein”.  Hence, the claim 3 has not been treated with regard to the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,153,086to Kauppila et al. and U.S. Pat. No. 3,887,066 to Houtsager.
With regard to claims 1 and 2, Kauppila teaches a board turner assembly (Abstract) comprising: an endless chain (12); a first plurality of turner arms (36) having first (42) and second (40) terminal ends (Fig. 2), the first terminal ends (40) being pivotably coupled to the endless chain at first intervals along a first side of the endless chain by corresponding first pivot members (46).
Kauppila does not disclose a second plurality of turning arms pivotably coupled to the endless chain at second intervals along an opposite second side of the endless chain. The location of the arms is a design function. 
Houtsager shows turner arms (36) on a left side of a first chain and a right side of a second chain, Fig. 1. They are located where they will provide the desired function given the parameters of a particular operation. The placement of the arms are a design function based on many factors including the size of the pieces being turned over, the frequency of the turn overs, the speed of the conveyor, etc. The rational to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art... In re Fine. 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones. 958 F.2d 347. 21 USPQ2d 1941 (Fed. Cir. 1992). Further, expected beneficial results are evidence of obviousness just as unexpected beneficial results are evidence of nonobviousness. In re Skoner. 517 F.2d 947, 186 USPQ 80 (CCPA 1975).
With regard to claim 2, Kauppila includes all the claim language but does not disclose a control system configured to selectively control the first and second groups of turning arms to turn boards in an alternating manner.
Houtsager teaches a control system configured to selectively control the first and second groups of turning arms to turn boards in an alternating manner (see last sentence of the Abstract). The boards in Houtsager are rotated in an alternating manner in that the arms intersect the boards immediately in front of the lugs. The lugs are spaced alternating as stated in the last sentence of the Abstract ergo, the boards are turned in an alternating manner. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to combine the teachings of Kauppila with the disclosure of Houtsager to allow for angular board adjustment and inversion as taught by Houtsager, see Abstract.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,153,086 to Kauppila et al. and U.S. Pub. No. 20050150743 A1 to Henderson.
With regard to claim 4, as best understood given the omnibus rejection of claim 4 above, Kauppila includes all the claim language but does not disclose one or more sensors operatively coupled with the board turner assembly.
Henderson teaches one or more sensors operatively coupled with the board turner assembly ((0037] second sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Henderson with the disclosure of Kauppila to utilize sensors in a board turner assembly at least for determining whether or not a piece needs turning as taught in Henderson ((0037] second sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651